PER CURIAM.
The petition is granted and Chuckie Anderson is hereby afforded a belated appeal from denial of postconviction relief in Duval County case number 97-906-CF-A. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the lower tribunal to be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
This court notes that the trial court previously entered an order appointing the Public Defender to represent Mr. Anderson in the appeal.
PETITION GRANTED.
BOOTH, DAVIS and PADOVANO, JJ., concur.